                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
                                                )
 UNITED STATES OF AMERICA,                      )
               v.                               )
                                                )
 DEWAYNE CREWS,                                 ) Criminal Action No. 06-418
                                                )
                 Defendant.                     )
                                                )
                                                )


                                            OPINION

CONTI, Senior District Judge

   I.       Introduction

         Pending before the court is a motion for reduction of sentence pursuant to the First Step

Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (ECF No. 318) filed by

defendant Dewayne Crews (“Crews” or “defendant”). For the reasons set forth in this opinion, the

motion for reduction will be granted in part and denied in part. Crews is entitled to seek relief

under the First Step Act because the court did not originally sentence him in accordance with the

Fair Sentencing Act of 2010 (the “Fair Sentencing Act”), Pub. L. 111-220, 124 Stat. 2372. The

court will reduce Crews’ term of supervised release, but declines to reduce his term of

imprisonment.

   II.      Background

         On December 5, 2006, Crews was charged in a one-count indictment with possession with

the intent to distribute 50 grams or more of cocaine base on or about August 31, 2006, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). (ECF No. 1.) On February 16, 2010, a jury trial
commenced against Crews with respect to the charges contained in the indictment. On February

22, 2010, a jury found Crews guilty as charged in the indictment. (ECF No. 194.)

       On August 3, 2010, Congress enacted the Fair Sentencing Act and it was signed into federal

law. The Fair Sentencing Act reduced penalties for crack cocaine offenses and directed the United

States Sentencing Commission to review and within ninety days amend the advisory sentencing

guidelines to account for the reductions. On November 1, 2010, the relevant amendments to the

guidelines became effective. For example, under the statutory amendments, the mandatory

minimum sentence to which Crews was subject would be lowered from ten years to five years and

under the amendments to the guidelines the advisory guideline range for his term of imprisonment

would be lowered from 360 months to life, to 262 months to 327 months.

       On November 16, 2010, this court held a sentencing hearing with respect to Crews. Crews

argued the court should apply to him the Fair Sentencing Act statutory and guideline amendments

because he was being sentenced after November 1, 2010. The court continued the hearing for the

parties to file supplemental briefing to address whether the Fair Sentencing Act amendments

should retroactively apply to him. The parties in their supplemental briefing also addressed

whether the crime of resisting arrest of which Crews was previously convicted under Pennsylvania

law was a crime of violence for purposes of the career offender statute.

       On December 13, 2010, the court held the continued sentencing hearing. (H.T. 12/13/2010

(ECF No. 279).) The court explained that under United States v. Jacobs, 919 F.2d 10 (3d Cir.

1990), the statutory penalties in effect at the time Crews committed the offense of which he was

convicted were applicable. (Id. at 3-6.) In other words, the Fair Sentencing Act statutory

amendments did not apply to him. The court also held that Crews’ conviction of resisting arrest




                                                2
under Pennsylvania law constituted a crime of violence for purposes of the career offender statute.

(Id. at 14.)

        The court, however, granted Crews a departure under United States Sentencing Guideline

4A1.3(b)(1) because his criminal history category of VI “substantially over-represent[ed] the

seriousness of the defendant’s criminal history or the likelihood that the defendant…[would]

commit other crimes.” U.S.S.G. § 4A1.3(b)(1); (H.T. 12/13/2010 (ECF No. 279) at 24-25.) The

court’s findings with respect to the statutory penalties and applicable guidelines were, in pertinent

part, as follows:

               1) the base offense level was 30;

               2) Crews was a career offender because he had at least two prior convictions for crimes
                  of violence;

               3) Crews’ total adjusted offense level was 37;

               4) Crews’ career offender status resulted in a criminal history category of VI;

               5) the court departed from the guidelines under § 4A1.3(b)(1) and assigned Crews a
                  criminal history category of V;

               6) the statutory minimum term of imprisonment was ten years and the statutory
                  maximum term of imprisonment was life;

               7) the applicable guideline range for imprisonment in light of the departure in criminal
                  history score was 324 months to 405 months; 1

               8) the statutory minimum term of supervised release and the applicable guideline term
                  of supervised release was five years;

               9) the statutory maximum fine to be imposed was $4,000,000.00; and

               10) the applicable guideline fine range was $17,500.00 to $4,000,000.00.


1
        The pre-Fair Sentencing Act applicable guideline range for a term of imprisonment prior
to the departure in criminal history score was 360 to life. United States v. Crews, 494 F. App'x
240, 248 (3d Cir. 2012) (“The advisory guidelines range applicable to Crews as a Career
Offender was thus reduced from 360 months to life in prison to 262 to 327 months.”).


                                                    3
(H.T. 12/13/2010 (ECF No. 279) at 23-26.)

       The court imposed upon Crews a sentence of a term of imprisonment of 188 months, a

term of supervised release of five years, with all conditions listed, and a special assessment of

$100. (ECF No. 273.) The court explained that it determined Crews’ sentence by considering all

the factors set forth in 18 U.S.C. § 3553(a). 2 For example, with respect to the nature of the offense,

the court explained:

               The offense involved crack cocaine. Congress has recently reduced the
       statutory penalties for the crack cocaine. If that reduction in the career offender
       Guideline range would have been in effect, your range would have been…two
       hundred thirty-five [months] to two hundred ninety-three moths. And if the Court
       were to go to [the] one-to-one [ratio], it would be one hundred eighty-eight
       [months] to two hundred thirty-five months.

(H.T. 12/13/2010 (ECF No. 279) at 38.) The court recognized that the offense was a “very serious

drug offense” and warranted a lengthy period of incarceration. (Id. at 41.) The court explained that

in light of Crews’ background, e.g., his mother was a drug addict and his father was absent from

his life and other matters, it applied the one-to-one drug ratio to his guideline calculation. (Id. at

40.) The court summarized its reasons for granting Crews a “significant variance” as follows:

       One is looking at the crack disparity, the Fair Sentencing Act, and, also, your
       history and your characteristics in terms of your upbringing. And, also, I think that
       the letter that you wrote indicating your desire to change your life when you come
       out.

(Id. at 42.) With respect to the kinds of sentences available and sentencing range established by

the guidelines, the court explained:

               This was the most difficult issue here, and that’s because we’ve had, as you
       sat through and heard the arguments on, when you were a career offender or
       whether you are, your criminal history was overrepresented. Your background –
       and the Court did give you, because it was a close question there, did give you the
       benefit of a policy statement and departed downward. And I used all of that. The


2
        The court in this opinion summarizes the court’s consideration of only the § 3553(a)
factors relevant to whether Crews was sentenced under the Fair Sentencing Act.


                                                  4
        Guidelines, while I didn’t strictly follow the Guidelines, because if the Court had
        you would have had a minimum of three hundred twenty-four months.

                I did look at the Guidelines to calculate what would have happened if the
        Court, if this would have been strictly powder cocaine and I gave you the departure
        down to the criminal history category of Roman numeral V. That sentence would
        have been at the low end of one hundred eighty-eight months, and I felt that was a
        sufficient sentence under the circumstances.

                So, while I did not strictly follow the Guidelines in your case, Mr. Crews, I
        did use them as a way to consider what would be an appropriate sentence in coming
        up with the one hundred eighty-eight months.

(H.T. 12/ 13/2010 (ECF No. 279) at 44-45.)

        With respect to the need to avoid unwarranted sentencing disparities, the court explained:

        This is one factor that the Court considered in determining that it would be
        appropriate to have a, a one-to-one ratio applied because I think there could be some
        sentencing disparities given the time that the defendant committed the offense or,
        and the time he’s already been incarcerated and over that period. The Courts here,
        under Judge Cohill’s analysis, have imposed sentences at a one-to-one ratio, I
        thought that was appropriate, in order to avoid any unwarranted sentencing
        disparities.

(Id. at 45.)

        On December 16, 2010, Crews filed a notice of appeal with the United States Court of

Appeals for the Third Circuit. (ECF No. 274.) On September 5, 2012, the court of appeals affirmed

the sentence imposed upon Crews by this court. United States v. Crews, 494 F. App'x 240, 241

(3d Cir. 2012), cert. denied, 133 S. Ct. 960 (2013) (ECF No. 286). Crews in his appeal argued,

among other things, that this court “erred in failing to apply the Fair Sentencing Act…when

sentencing him.” Id. at 247 n.26. The Third Circuit Court of Appeals agreed with Crews that in

light of intervening authority by the Supreme Court of the United States, this court committed a

procedural error “by initially calculating…[defendant’s] Career Offender guideline range based

on the pre-FSA statutory terms of imprisonment for distribution of crack cocaine.” Id. (citing




                                                 5
Dorsey v. United States, 567 U.S. 260 (2012); United States v. Dixon, 648 F.3d 195, 203 (3d Cir.

2011)). The court of appeals explained:

             The FSA reduced the statutory maximum term of imprisonment applicable to
             Crews from life to 40 years because Crews was not held accountable for 280 grams
             or more of crack cocaine. See 21 U.S.C. § 841(b)(1)(B). The advisory guidelines
             range applicable to Crews as a Career Offender was thus reduced from 360 months
             to life in prison to 262 to 327 months. See U.S.S.G. § 4B1.1(b).

Id. This court’s error, however, was harmless. The court of appeals explained:

                     The District Court granted Crews a U.S.S.G. § 4A1.3 downward departure
             of one criminal history category. The District Court then considered what Crews's
             Career Offender guideline calculation would be if he received the benefit of the
             FSA's statutory changes. The District Court imposed a sentence based on neither
             the pre-FSA nor post-FSA career offender provisions linked to the statutory
             maximum prison terms for crack cocaine offenders, but instead based on the
             statutory penalties applicable to powder cocaine offenders in order to avoid any
             unwarranted sentencing disparities. Significantly, the FSA did not alter the
             penalties associated with the distribution of powder cocaine. Thus, the initial
             procedural error was harmless because the record clearly shows that the District
             Court imposed a sentence that was not premised at all upon the otherwise applicable
             advisory guidelines range.

Id.

             On March 28, 2019, Crews with the assistance of counsel filed a motion for reduction of

sentence under the First Step Act. (ECF No. 318.) On April 9, 2019, the government filed its

response in opposition. (ECF No. 321.) On April 12, 2019, Crews filed a reply. (ECF No. 322.)

Crews’ First Step Act motion is now ripe to be decided by the court.

      III.      Discussion

                A. The First Step Act Generally

             A district court has limited authority to modify a sentence. The court’s limited authority to

reduce defendant’s sentence under the First Step Act is provided by 18 U.S.C. § 3582(c)(1)(B).

Section 3582(c)(1)(B), in pertinent part, provides: “the court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute….” 18 U.S.C. § 3582(c)(1)(B)



                                                      6
(emphasis added). The express provisions of the First Step Act provide this court with the authority

to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act…were in effect at

the time the covered offense was committed.” First Step Act § 404(b). “Section 2 of the Fair

Sentencing Act increased the quantity of crack cocaine that triggered mandatory minimum

penalties.” United States Sentencing Commission, Office of Education & Sentencing Practice,

FIRST STEP Act, INSIDER EXPRESS SPECIAL EDITION, January 2019, at 1. “Section 3 of the Fair

Sentencing Act eliminated the statutory mandatory minimum sentence for simple possession of

crack cocaine.” Id.

       If a district court determines that a defendant is eligible for relief under the First Step Act,

the district court may exercise its discretion to reduce the defendant’s sentence. The First Step Act

provides: “Nothing in this section shall be construed to require a court to reduce any sentence

pursuant to this section.” First Step Act § 404(c). Courts construe this provision to mean that a

district court has discretion whether to reduce a sentence imposed upon a defendant who was

sentenced prior to the enactment of the Fair Sentencing Act. Ladd v. Kallis, No. 18-CV-1063, 2019

WL 1585110, at *2 (C.D. Ill. Apr. 12, 2019) (‘The First Step Act gave sentencing courts discretion

to resentence individuals such as Ladd, who had been sentenced prior to the Fair Sentencing Act.”);

United States v. Bishop, No. 10-CR-30166-JPG, 2019 WL 1377020, at *1 (S.D. Ill. Mar. 27, 2019)

(“Whether to reduce a sentence is at the discretion of the Court and is not required by the First

Step Act. First Step Act, § 404(c). In sum, the Court now may, but is not required to, reduce a

defendant’s sentence if application of a statutory range changed by the Fair Sentencing Act would

have resulted in a sentence lower than the defendant’s original sentence.”); United States v. Glore,

No. 99-CR-82-PP, 2019 WL 1060838, at *2 (E.D. Wis. Mar. 6, 2019) (“The First Step Act does

not mandate sentence reductions for defendants who meet these qualifications; it leaves to the




                                                  7
court's discretion whether to reduce their sentences.”); United States v. Davis, No. 07-CR-245S

(1), 2019 WL 1054554, at *3 (W.D.N.Y. Mar. 6, 2019) (“Relief under the First Step Act is

discretionary.”).

       The parties in this case dispute whether—if this court decides to exercise its discretion to

reduce defendant’s sentence— Crews is entitled to a limited or plenary resentencing under the

First Step Act. As discussed above, a district court’s limited authority to modify defendant’s

sentence is provided by § 3582(c)(1)(B), 3 which, in pertinent part, provides: “the court may modify

an imposed term of imprisonment to the extent otherwise expressly permitted by statute….” 4 18

U.S.C. § 3582(c)(1)(B) (emphasis added). The express provisions of the First Step Act provide

this court with the authority to “impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act…were in effect at the time the covered offense was committed.” First Step Act §



3
        In Dillon v. United States, 560 U.S. 817 (2010), the Supreme Court of the United States
held that a defendant is not entitled to a plenary sentencing under § 3582(c)(2). Section
3582(c)(2) permits a court to modify a final sentence “in the case of a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that has subsequently been
lowered by the Sentencing Commission.” 18 U.S.C. § 3582. The government cites Dillon in
support of its argument that defendant is not entitled to a plenary resentencing in this case. (ECF
No. 321 at 11.) The analysis in Dillon, however, “[is not] helpful in analyzing the sentence
reduction authority Congress has granted the courts through § 404[,]” United States v. Rivas, No.
04-CR-256-PP, 2019 WL 1746392, at *7 (E.D. Wis. Apr. 18, 2019), because defendant is not
requesting a reduced sentence based upon an amendment to the sentencing guidelines; rather,
defendant requests a reduced sentence “to the extent…permitted by statute[,]” 18 U.S.C. §
3582(c)(1)(B), which is governed by § 3582(c)(1)(B). But see United States v. Glover, No. 95-
08021-CR, 2019 WL 1562833, at *9 (S.D. Fla. Apr. 11, 2019) (relying upon, among other
things, the Eleventh Circuit Court of Appeal’s interpretation of § 3582(c)(2) under which a
defendant is not entitled to a plenary resentencing to conclude a defendant is not entitled to a
plenary resentencing under § 3582(c)(1)(B)).
4
        Crews argues that he is entitled to a plenary resentencing because the First Step Act
instructs courts to “conduct a ‘complete review on the merits.’” (ECF No. 322 at 8.) Crews,
however, misquotes the First Step Act. The First Step Act provides that “[n]o court shall
entertain a motion” filed under the First Step Act if, among other things, the defendant filed a
previous motion under the First Step Act, which the court “denied after a complete review of the
motion on the merits.” First Step Act § 404(c) (emphasis added).


                                                 8
404(b). The First Step Act does not expressly authorize a district court to conduct a plenary

resentencing of the defendant. As Crews argues, this court is “not free to add words to a statue that

Congress did not include in the statute it enacted.” (ECF No. 322 at 6 (citing U.S. CONST. art. 1 §

1.) This court, therefore, cannot conduct a plenary resentencing under the First Step Act because

the First Step Act specifically provides that the sentencing is limited to imposing a reduced

sentence “as if sections 2 and 3 of the Fair Sentencing Act” were in effect when the defendant

committed the offense. First Step Act § 404(b).

       Other district courts that have considered this issue under the First Step Act have held that

a defendant is not entitled to a plenary sentencing under § 3582(c)(1)(B). See e.g., United States

v. Rivas, No. 04-CR-256-PP, 2019 WL 1746392, at *8 (E.D. Wis. Apr. 18, 2019) (“The First Step

Act does not “expressly permit” the court to conduct a plenary resentencing.”); United States v.

Shelton, No. CR 3:07-329 (CMC), 2019 WL 1598921, at *2 (D.S.C. Apr. 15, 2019) (“Neither the

Fair Sentencing Act nor the First Step Act expressly provide for a full or plenary resentencing for

reconsideration of original sentencing determinations.”); United States v. Glover, Crim. Action

No. 95-08021, 2019 WL 1562833, at *10 (S.D. Fla. Apr. 11, 2019); United States v. Perkins, No.

CR06-0114-LRR, 2019 WL 1578367, at *3 (N.D. Iowa Apr. 3, 2019) (“a full resentencing is

neither required nor called for”); United States v. Russo, No. 8:03CR413, 2019 WL 1277507, at

*1 (D. Neb. Mar. 20, 2019) (“Third, the Court cannot conclude that the First Step Act anticipates

a full re-sentencing with application of laws and Guidelines that have changed since a defendant’s

original sentencing, other than the retroactive application of the reduced penalties for crack cocaine




                                                  9
set out in the Fair Sentencing Act.”); 5 Davis, 2019 WL 1054554, at *2 (“Nowhere does the Act

expressly permit the type of plenary resentencing or sentencing anew that Davis advocates.”).

       A court must, however, consider the factors set forth in 18 U.S.C. § 3553(a) when reducing

a sentence; indeed, nothing in the First Step Act of § 3582(c)(1)(B) nullified the mandate in §

3553(a) that “[t]he court, in determining the particular sentence to be imposed, shall consider” the

§ 3553(a) factors. 18 U.S.C. § 3553(a); United States v. Lewis, No. CR 08-0057 JB, 2019 WL

1923047, at *24 (D.N.M. Apr. 30, 2019) (“The Court concludes that, although the First Step Act

does not require a full resentencing with the defendant present, the First Step Act permits a court

to consider the 18 U.S.C. § 3553(a) factors in determining whether a First Step Act-eligible

defendant’s circumstances warrant a sentence reduction, and to what extent the court should reduce

his or her sentence.”); United States v. Allen, No. 3:96-CR-00149-RNC-3, 2019 WL 1877072, at

*4 (D. Conn. Apr. 26, 2019) (“Any potential disparity can be considered in deciding whether to

grant a sentence reduction under the First Step Act.”); United States v. Simons, No. 07-CR-00874,

2019 WL 1760840, at *7 (E.D.N.Y. Apr. 22, 2019) (finding reduction of the defendant’s sentence

was warranted after consideration of the § 3553(a) factors).

       Based upon the foregoing, the court will determine whether to exercise its discretion to

reduce Crews sentence, and, if so, conduct a resentencing limited to consideration of the § 3553(a)

factors and as if sections 2 and 3 of the Fair Sentencing Act were effective on the day Crews

committed his offense of conviction. First, however, the court must address the government’s




5
       The court in Russo explained its rationale for why a defendant is not entitled to a full
resentencing under the First Step Act as follows: “If the Court were to engage in such a re-
sentencing, applying other laws and Guidelines that have been changed since Russo’s original
sentencing, it would work an injustice to offenders sentenced in the past who did not have a crack
cocaine conviction qualifying for sentence reduction pursuant to the Fair Sentencing Act of 2010.”
United States v. Russo, No. 8:03CR413, 2019 WL 1277507, at *1 (D. Neb. Mar. 20, 2019).


                                                10
argument that Crews in the first instance is not entitled to relief under the First Step Act because

he was previously sentenced in accordance with the Fair Sentencing Act.

              B. Sentence in Accordance with the Fair Sentencing Act

       Prior to deciding the merits of Crews’ motion for sentence reduction, the court must decide

whether it has authority under the First Step Act to entertain his motion. The First Step Act

provides that a court is without authority to entertain a motion under the Act if the “sentence was

previously imposed or previously reduced in accordance with…the Fair Sentencing Act.” First

Step Act § 404(c). The government argues that Crews is not entitled to relief under the First Step

Act because the court imposed a sentence in accordance with the Fair Sentencing Act when it

“calculat[ed] the Fair Sentencing Act range and var[ied] downward[.]” (ECF No. 321 at 7.) The

government’s argument that Crews was sentenced in accordance with the First Step Act is not

persuasive.

       This court rejected the Fair Sentencing Act’s application to Crews; indeed, the term of

imprisonment of 188 months was based upon the one-to-one drug ratio utilized by other judges on

this court to avoid unwarranted sentencing disparities and the term of supervised release of five

years was imposed in accordance with the pre-Fair Sentencing Act terms of supervised release.

The Third Circuit Court of Appeals recognized that with respect to the term of imprisonment, this

court “imposed a sentence based on neither the pre-FSA nor post-FSA career offender provisions

linked to the statutory maximum prison terms for crack cocaine offenders[.]” Crews, 494 F. App'x

at 248 n.26. The Fair Sentencing Act did not provide the court the basis for a variance to impose

upon Crews a term of imprisonment of 188 months and a term of supervised release of five years.

The court, therefore, rejects the government’s argument that this court cannot entertain Crews’

First Step Act motion because he was originally sentenced in accordance with the Fair Sentencing




                                                11
Act. The court must now consider whether to exercise its discretion under the First Step Act and

reduce Crews’ sentence.

    C. The Court’s Discretion

       Under the Fair Sentencing Act, the statutory maximum term of imprisonment applicable to

Crews is reduced from life to 40 years and the advisory guidelines range as a career offender

(without the departure in criminal history score) is reduced from 360 months to life to 262 months

to 327 months. Crews, 494 F. App’x at 247 n.26. The applicable statutory term of supervised

release applicable to Crews is reduced from a statutory minimum term of five years to a statutory

minimum of four years. 21 U.S.C. § 841(b)(1)(B)(iii). Crews requests under the First Step Act a

reduction of his term of imprisonment from 188 months to 165 months and a reduction of his term

of supervised release from five years to four years. (Id.) He argues that if the court grants him the

relief he seeks, he would be entitled to immediate release from imprisonment. 6 (Id.)

       This court declines to exercise its discretion to reduce Crews’ term of imprisonment.

Although the Fair Sentencing Act reduced the sentencing guideline range for imprisonment

applicable to Crews, the court did not sentence him to a term of imprisonment in accordance with

the sentencing guidelines applicable to him prior to the enactment of the Fair Sentencing Act.

Crews is correct in a typical case the sentencing guidelines “‘are in a real sense the basis for the

sentence.’” (ECF No. 322 (quoting Molina-Martinez v. United States, 136 S.Ct. 1338, 1345

(2016).) This case, however, is not typical. The Third Circuit Court of Appeals considered this

case one of the “rare case[s]” in which a district court “disregard[s] the Guidelines as too severe

in such a way” that a change in the guidelines does not affect the sentence imposed. United States




6
       According to Crews, his expected date of release from the custody of the Bureau of
Prisons is October 19, 2020. (ECF No. 318 ¶ 1.)


                                                 12
v. Langford, 516 F.3d 205, 208 (3d Cir. 2008) (cited by Crews, 494 F. App’x 248 n.26)). In

consideration of the § 3553(a) factors 7 Crews set forth in his motion for a reduced sentence, the

court sentenced him to a term of imprisonment of 188 months to reflect the one-to-one drug ratio

and to avoid unwarranted sentencing disparities. His variance was not imposed under pre- or post-

Fair Sentencing Act Amendments. His motion for a reduced sentence with respect to his term of

imprisonment will, therefore, be denied.

       The court will, however, exercise its discretion to reduce Crews’ term of supervised release

to four years. The court imposed upon him a term of supervised release in accordance with the

pre-Fair Sentencing Act statutory minimum term of supervised release of five years, but the

applicable statutory minimum term of supervised release under the Fair Sentencing Act is now

four years. The sentence reduction is appropriate because, among other reasons, Crews, who will

be released from custody in less than two years, already has in place a home plan approved by the

probation office. He plans to live with his sister upon release from imprisonment. The court is

encouraged that with a stable living situation, defendant upon release will be able to live a law-

abiding and productive life. The motion for reduction of sentence will, therefore, be granted with

respect to Crews’ term of supervised release.



7
         Crews with limited exception reiterates the § 3553(a) factors the court considered at the
time it imposed the original sentence upon defendant. He also argues that he is entitled to a
reduced sentence because of his age (35 years old). The court at the time of sentencing, however,
was aware of Crews’ age and knew that he would be incarcerated passed the age of 35 years old.
         Crews also argues that under current law he is not considered a career offender. The First
Step Act instructs that a court may reduce a defendant’s sentence “as if sections 2 and 3 of the
Fair Sentencing Act…were in effect at the time the covered offense was committed.” First Step
Act § 404(b). The First Step Act does not permit the court to consider other statutory or
sentencing guideline amendments enacted since the date the defendant committed his or her
offense. At the time Crews committed the instant offense, the sentencing guidelines provided
that he was a career offender, U.S.S.G. § 4B1.2 (2015), and the First Step Act did not alter that
legal conclusion. The court will not, therefore, revisit that issue or consider whether under
current law Crews would be considered a career offender.


                                                13
   D. Defendant’s Appearance at a Hearing

       Federal Rule of Criminal Procedure 43(b)(4) provides:

       (b) When Not Required. A defendant need not be present under any of the
       following circumstances:
                                              …
       (4) Sentence Correction. The proceeding involves the correction or reduction of
       sentence under Rule 35 or 18 U.S.C. § 3582(c).

FED. R. CRIM P. 43(b)(4). The Advisory Committee’s notes to Rule 43 provide:

       The second issue addressed by the amendment is the applicability of Rule 43 to
       resentencing hearings conducted under 18 U.S.C. § 3582(c). Under that provision,
       a resentencing may be conducted as a result of retroactive changes to the Sentencing
       Guidelines by the United States Sentencing Commission or as a result of a motion
       by the Bureau of Prisons to reduce a sentence based on “extraordinary and
       compelling reasons.” The amendment provides that a defendant's presence is not
       required at such proceedings. In the Committee's view, those proceedings are
       analogous to Rule 35(b) as it read before the Sentencing Reform Act of 1984, where
       the defendant's presence was not required. Further, the court may only reduce the
       original sentence under these proceedings.

FED. R. CRIM. P. 43, Adv. Committee n.

       The First Step Act proceeding in this case is a proceeding involving the reduction of

defendant’s sentence under § 3582(c)(1)(B). A plain reading of Rule 43(b)(4) provides that Crews’

appearance is not required for the court to reduce his sentence under § 3582(c)(1)(B). He argues,

however, that in light of the Advisory Committee’s note set forth above that Rule 43(b)(4) applies

only to proceedings under § 3582(c)(2). The court in United States v. Downin, 884 F.Supp. 1474

(E.D. Cal. 1995), explained:

               The Supreme Court teaches that advisory committee notes are “of weight”
       in the construction of the federal rules, but are not determinative. Torres v. Oakland
       Scavenger Co., 487 U.S. 312, 316, 108 S.Ct. 2405, 2408, 101 L.Ed.2d 285 (1988).
       Accordingly, they should be relied upon only where there is an ambiguity in the
       text of the rule which necessitates resort to extrinsic aids. See Zaldivar v. City of
       Los Angeles, 780 F.2d 823, 831 n. 9 (9th Cir.1986) (advisory committee notes
       guide interpretation of ambiguous rules); see also Tello v. McMahon, 677 F.Supp.
       1436, 1441 (E.D.Cal.1988) (principles of statutory construction generally).
       Although it has been said that the advisory committee notes more accurately reflect



                                                14
         actual congressional intent and are thus entitled to greater weight than other forms
         of legislative history, see United States v. Anderson, 942 F.2d 606, 611 (9th
         Cir.1991), they remain extrinsic sources. Where the language of a rule is
         unambiguous, it is conclusive, and resort to such extrinsic sources is unnecessary
         since construction is unnecessary. See Tello, 677 F.Supp. at 1441.

United States v. Downin, 884 F. Supp. 1474, 1479 (E.D. Cal. 1995). The plain language of Rule

43, which refers to the entirety of 18 U.S.C. § 3582(c), therefore, controls in this case. The court

is not required to hold a hearing at which Crews is present to reduce his sentence. He did not point

to any authority to show that he is entitled to a hearing at which he is present with respect to the

denial of his motion for reduction of his term of imprisonment under the First Step Act.

   IV.      Conclusion

         Crews is entitled to seek relief under the First Step Act. The court will exercise its

discretion to reduce his term of supervised release to four years. The court declines to exercise its

discretion to reduce Crews’ term of imprisonment. The motion for reduction of sentence (ECF No.

318) will, therefore, be granted in part and denied in part.

         An appropriate order and judgment will be entered.

                                                      BY THE COURT,

Dated: May 23, 2019                                   /s/ JOY FLOWERS CONTI
                                                      Joy Flowers Conti
                                                      Senior United States District Court Judge




                                                 15
